TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00314-CV




August Petersen, Patsy Petersen and State Farm Lloyds as Subrogee
of August Petersen and Patsy Petersen, Appellants

v.

Permian Plastering, Inc., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. GN501914, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellants August Petersen, Patsy Petersen and State Farm Lloyds as Subrogee 
of August Petersen and Patsy Petersen and appellee Permian Plastering, Inc., wish to abate this
appeal and have filed an agreed joint motion to abate.  We grant the motion and abate this appeal.
 
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Filed:   August 19, 2005